Citation Nr: 1636664	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-20 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability, and if so whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The issue of entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU), has been raised by the record in February 1975 and June 2012 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed April 1975 rating decision denied the reopening of the previously denied claim for service connection for a bilateral knee disability. 

2.  The evidence received since the April 1975 denial includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral knee disability, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  The evidence of record does not clearly and unmistakably demonstrate that the Veteran experienced a pre-existing right knee disability upon entrance to active duty.

4.  Resolving all doubt in favor of the Veteran, his current right knee disability to include degenerative joint disease (DJD) with complete anterior cruciate ligament (ACL) tears is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The April 1975 decision denying the reopening of the claim for service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7104 (West 2014).

2.  The criteria for reopening the claim of entitlement to service connection for a bilateral knee disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3.  The criteria for service connection for a right knee disability to include DJD with complete ACL tears have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As the Veteran's claims to reopen and for entitlement to service connection for a right knee disability are granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Reopening Laws and Regulations

Once a claim has been denied in an unappealed RO decision it is final so long as new and material evidence has not been added to the record in the appeal period.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302(a), 20.1103 (2015).  Claims that are the subject of final decisions generally cannot be reopened.  See 38 U.S.C.A. § 7105 (c). 

An exception to the rule that VA may not reopen a claim that has been the subject of a final disallowance is that if new and material evidence is presented or secured with respect to such claim VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156 (a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 .

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156 (a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a service-connection claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108 , 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously-denied claim.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

A claim for service connection for knee disability was denied in an April 1970 decision based on the Veteran's failure to report for a scheduled VA examination.  Thereafter, an April 1972 rating decision rendered a merits denial of the claim.  This denial was predicated on the evidence of record establishing that his bilateral knee disabilities preexisted service, but were not permanently aggravated beyond their natural progression by service.  The Veteran did not appeal this decision and it became final.  

In February 1975, the Veteran filed to reopen his claims for service connection.  Thereafter, the RO issued an April 1975 rating decision denying service connection, because he had not submitted new and material evidence.  This decision was also not appealed and became final.  At the time of the April 1975 denial, the record contained service treatment records, lay statements and treatment medical records.  

Since his denial, the record now contains a November 2012 VA examination report and treatment medical records noting continued disability.  The record also includes numerous lay and "buddy" statements relating his current disabilities to service.

As a result of the foregoing, the Board finds that the clinical records, examination report and lay statements constitute new and material evidence.  These pieces of evidence provide details which relate his current diagnosis to service, discuss his post-service treatment as well as his overall symptomology.  Notably, as will be discussed below, the 2012 examination report assists in the basis of establishing that his current disability has been present since service.  In sum, the newly submitted evidence presents some possibility of substantiating the claim.  Therefore there is sufficient new and material evidence to reopen the previously-denied claim.  38 C.F.R. § 3.156 (a), Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service Connection Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2015).

Analysis

The Veteran seeks entitlement to service connection for a right knee disability.  He reports that this disability was incurred in-service after falling during a three mile run in boot camp.  See June 2012 Statement in Support of the Claim.  

Initially, there is conflicting evidence of record with regard to whether the Veteran's right knee disability clearly and unmistakably pre-existed service.  

For VA purposes, a determination that a disability pre-exists service requires a finding that a veteran was not sound upon entrance into service.  Such a finding requires notation of a defect, infirmity, or disorder at entrance into service, or clear and unmistakable (obvious or manifest) evidence that demonstrates an injury or disease existed prior thereto.  38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304 (b) (2015).  The Court has held that in order to demonstrate that a condition clearly and unmistakably pre-existed service the evidence must be undebatable.  Quirin v. Shinseki, 22Vet. App. at 396 (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  

Upon consideration of the record, the presumption of soundness has not been sufficiently rebutted.  The Veteran's 1969 entrance examination indicates he was fit for duty with no current disability.  Nevertheless, prior to entrance into service, the Veteran did indeed report suffering from a previous right knee injury and having surgery to repair that injury.  Importantly, as result of these reports, he was afforded a special orthopedic consultation to determine his fitness for service.  This consultation was conducted by an orthopedic surgeon Dr. S. L., MD on May 2, 1969.  

Following physical, and x-ray, examination Dr. L. opined that the Veteran was fit for duty.  This opinion was predicated on May 1, 1969 roentgenogram testing which included AP, lateral, tunnel and tangential views of both knee joints.  Dr. L. stated that all eight views "disclosed no evidence of fracture, dislocation or other bone or joint pathology."  Significantly, the record reflects that the entrance examiner found Dr. L.'s results highly competent as they were directly quoted on the examination report.  See May 1969 Entrance Exam (""I do not find that this man has unstable knees" on exam and x-ray; "[he has] now recovered very well following both operative procedures" "he is fit for military duty.") (emphasis incorporated as noted on original examination report).  The Board also finds this opinion highly probative and predicated on detailed examination notes and diagnostic testing.

With regard to contradictory evidence, the record also contains a June 1969 Medical Board Report and the January 2012 VA examination opinion.  The Medical Board Report made a determination that the Veteran's in-service diagnosed right knee osteoarthritis was not related to service.  Rather the condition was due to an old trauma which predated service.  This opinion was largely predicated on records/reports indicating the Veteran had undergone a right knee meniscectomy four years prior to entrance.  Correspondingly, the January 2012 VA examiner also opined that his osteoarthritis preexisted service.  In support of this proposition, the examiner noted his pre-service surgery.  The examiner also opined that Dr. L.'s x-ray interpretation was erroneous, but provided no detail as to how.  The Board finds that both opinions have limited probative value.  Specifically, they each failed to rationalize their findings against his entrance x-ray report which revealed he was negative for bone and joint pathology. 

Given the evidence of record, the Board finds that there is not clear and unmistakable evidence to rebut the presumption of soundness.  The term "clear and unmistakable" means obvious or manifest.  Cotant v. Principi, 17 Vet. App. At 127-128 (2003).  The word "unmistakable" means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable.  Vanerson v. West, 12 Vet. App. 254, 258   (1999) (citing Webster's New World Dictionary 1461 (3rd Coll. ed. 1988); cf. Crippen v. Brown, 9 Vet. App. 412, 418   (1996) (stating that "clear and unmistakable error" means an error that is undebatable); Russell v. Principi, 3 Vet. App. 310 (1992) (en banc) ("The words 'clear and unmistakable error' are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed.").  

In sum, a trained orthopedic surgeon physically examined the Veteran and reviewed eight images of his knee prior to entrance into service.  This physician also considered his history of injury to, and surgery on, his right knee.  Not only did this physician state that his previous injury had essentially resolved, Dr. L. also indicated that x-rays were negative for joint or bone pathology.  The other clinical evidence of record has been found to be less probative.  Thus, the Board finds that the presumption of soundness is not rebutted and the Veteran is considered to have been sound upon entrance into active duty.  As the Board has determined that the presumption of soundness has not been rebutted, the Veteran's service connection claim will be addressed on a direct basis and not on the basis of aggravation of a pre-existing disability.

As stated, the Veteran was sound upon entrance into service.  Following entrance, service treatment records indicate he suffered multiple falls and was thereafter diagnosed with osteoarthritis of the right knee in June 1969.  The January 2012 VA examination report confirms a current diagnosis of DJD of the right knee with longstanding complete ACL tears.  Moreover, although the examiner's opinion was found insufficient to meet the standard necessary to rebut soundness, it sufficiently supports the proposition that his current disability was present in-service and has remained active since service.  Accordingly, in resolving reasonable doubt in the Veteran's favor, the Board concludes that entitlement to service connection for a right knee disability is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

New and material evidence having been received, the claim for service connection for a left knee disability is reopened, and to that limited extent granted.

New and material evidence having been received, the claim for service connection for a right knee disability is reopened, and to that limited extent granted.

Entitlement to service connection for a right knee disability to include DJD with ACL tears is granted.


REMAND

The Board finds that additional development is necessary prior to the proper adjudication of the Veteran's left knee claim for service connection.  The Veteran asserts that his left knee disability is due to his service.  Alternatively, he asserts his disability was incurred secondary to his now service connected right knee disability.  See June 2012 Statement in Support of the Claim.  As indicated above, the Veteran was afforded a VA examination for his bilateral knees in January 2012.  Review of this examination report reveals that the examiner failed to opine as to etiology of his left knee disabilities.  A new VA examination to ascertain the nature and etiology of his claimed left knee disability. 

While on remand, any outstanding treatment medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be asked to identify all sources, both VA and private, of his treatment for the claimed disabilities.  After obtaining the appropriate waivers, the RO/AOJ should attempt to obtain copies of such records not already associated with the Veteran's claims file for inclusion in the evidence.

2. Then arrange for a VA examination to determine the likely etiology of the Veteran's left knee disorders.  The entire electronic claims files (VBMS and Virtual VA) must be made available to the examiner in conjunction with the examination.  The examiner must indicate having read and considered this Remand.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

The examiner must opine as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability had its onset during service or is it otherwise related to service? 

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability is proximately due to or the result of his service-connected right knee disability.

c.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability is aggravated beyond its natural progression by his service-connected right knee disability during the appeal period.

d.  In rendering these opinions, the examiner must address the following:

i. May 1969 orthopedic examination report and roentgenogram testing report prepared by Dr. L.  These reports indicate the Veteran was negative for bone or joint pathology.

ii. June 3, 1969 service treatment records which indicate the Veteran sought treatment for pain and instability in the left knee during service.

iii. Lay and "buddy" statements regarding the Veteran's left knee disability being present since service.

iv. Treatment medical records indicating chronic pain and disability of the left knee following service separation.

e. All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided

3. After completing the above and any other necessary development, readjudicate the remaining claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


